DETAILED ACTION
This is in response to amendment filed on April 26, 2022. Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, similar claim 11 and claim 17, the closest art, Japtap et al. (US 20140280023 A1) discloses a method of joining relations (abstract; ¶[0031], Japtap, i.e., join operations), comprising: receiving a relational join query (query 102 of Fig.1A-1B, Japtap) for a join operation associated with a first relation and a second relation (abstract; ¶[0031], Japtap, i.e., join operations over two relations); generating join operations over the plurality of relations based on the actual size of the relation (¶[0031]-[0032], Japtap). Jagtap further discloses determining an actual size of the second relation (¶[0005] and [0050] Jagtap, i.e., distribution’s performance of the parallelized join using the estimates of considering tables size), wherein the determining is based at least in part on the actual size of the second relation (¶[0005] and [0050] Jagtap) and managing communication links between at least one build operator and at least one probe operator to perform the join operation (¶[0050]-[0054], [0057] and [0062]-[0063], Jagtap, i.e., communication links of the join query operation) based on size of the second relation as determined by the at least one build operator and an estimated size of the first relation (¶[0050]-[0054], [0057] and [0062]-[0063], Jagtap). Pradhan et al. (US 20140250142 A1) discloses generating at least one build operator and at least one probe operator (¶[0031]-[0033], Pradhan). Bear et al. (US 20120317094 A1) discloses a method for performing an implementation of a join operation (¶[0024], Bear, i.e., join operation), comprising: receiving a relational join query for a join operation for a plurality of relations (¶[0019]-[0020] and [0024], Bear, i.e., join queries having inner joins or right outer joins based on column or attribute value of the predicates), wherein the plurality of relations comprises a first relation and a second relation (¶[0006] and [0033], Bear, i.e., the selected tuples of table of respective file is divided across nodes. Please notes that tuples of table corresponding to claimed “the first relation and the second relation”); determining a type of join to be performed on the plurality of relations based on the actual size of the relation (¶[0041] and [0057], Bear). Dageville et al. (US 20030065688 A1) discloses send a partition of the second relation to a local probe operator instance as a single pointer to a block of memory or a file on a disk (¶[0035], Dageville). However, the prior art fails to disclose or suggest the claimed provision “generating at least one build operator and at least one probe operator to perform build operations and probe operations, respectively, of the join operation; converting a state of one or more communication links between the at least one build operator and the at least one probe operator to one of a plurality of states, wherein the converting is based on a size of the second relation as determined by the at least one build operator and an estimated size of the first relation, and wherein the plurality of states comprise a broadcast link state and a synchronous link state; and performing the join operation associated with the first relation and the second relation utilizing the one or more communication links between the at least one build operator and the at least one probe operator” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record

Ferman (US 20080242315 A1) discloses traffic data collection utilizing a cellular communication network and probe units

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
May 7, 2022